Citation Nr: 1737291	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  08-09 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected disabilities.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and October 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2010, the Veteran and her spouse testified before a Veterans Law Judge at a Board hearing.  A transcript of the hearing is of record.  

This appeal was before the Board in May 2011 and January 2014 on which occasions it was remanded for further evidentiary development.  Thereafter, in a December 2014 decision, the Board, in relevant part, denied the claims of service connection for radiculopathy of the left and right lower extremities.  The issues of entitlement to service connection for peripheral neuropathy of the left and right lower extremities and entitlement to a TDIU were remanded to the Agency of Original Jurisdiction.  

The appellant appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Memorandum Decision, the Court set aside the Board decision denying service connection for radiculopathy of the left and right lower extremities and remanded the claims for further development and readjudication. 

In correspondence dated in July 2016, the appellant was notified that the VLJ who conducted the May 2010 Board hearing had retired and was provided the opportunity to testify at another hearing.  In correspondence received in July 2016, the Veteran indicated that she did not wish to appear at another Board hearing and requested that the case be considered on the evidence of record.  

Subsequently, in a September 2016 decision, the Board remanded the claims of entitlement to service connection for radiculopathy of the left and right extremities for further development.  

The Board observes that in an April 2014 rating decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151, for left lung damage and diaphragmatic paralysis (claimed as respiratory condition, pulmonary edema and hypoxia) as a result of an epidural procedure on the lower spine conducted at the Bay Pines VA Medical Center in July 2011.  In June 2014, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) has not been issued with regard to this claim.  Generally, the filing of a NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over it at this time.  See August 2016 DRO Conference Report.

Similarly, in a September 2016 rating decision, the RO increased the rating for the Veteran's service-connect posttraumatic stress disorder (PTSD) to 100 percent disabling, effective May 13, 2016.  The Veteran filed a NOD regarding the assigned effective date in August 2014.  A SOC has not been issued.  However, because the Board's review of the claims file reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over it at this time.  See August 2017 DRO Process Explanation Letter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As detailed above, in December 2014, the Board remanded the claims of service connection for peripheral neuropathy of the left and right lower extremities.  Additionally, following the February 2016 Memorandum Decision, the Board remanded the issues of entitlement to service connection for radiculopathy of the left and right lower extremities in a September 2016 decision.

Pursuant to the remand directives, the Veteran was to be provided a VA examination to determine the nature and etiology of her claimed peripheral neuropathy and radiculopathy of the bilateral lower extremities.  The examiner was asked to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected diabetes mellitus and/or degenerative disc disease, status post lumbar hemilammectomy caused or aggravated any peripheral neuropathy or radiculopathy of the bilateral lower extremities.  The examiner was also requested to offer an opinion as to whether it is at least as likely as not that any peripheral neuropathy of the bilateral lower extremities is related to exposure to an herbicide agent during service.

After reviewing the evidence, the Board finds that etiological opinions obtained on remand are insufficient to determine the claims of service connection for neuropathy and/or radiculopathy of the left and right lower extremities.  

An addendum opinion was obtained in April 2016.  The examiner determined that the Veteran's peripheral neuropathy is less likely than not aggravated by her service connected diabetes.  In so finding, the examiner noted that the Veteran's peripheral neuropathy was diagnosed in 1997.  Diabetes mellitus was not diagnosed until 2006.  She further noted that the medical records do no show evidence of progression of the neuropathy with serial EMGs from 1997 through March 2015 beyond the natural progression.  However, the examiner did not provide an opinion as to whether the conditions are secondary to the Veteran's service-connected lumbar spine disability or are otherwise related to the Veteran's herbicide exposure during active service.

The Veteran underwent a VA peripheral nerve condition examination in October 2016 at which time it was noted that the Veteran had peripheral neuropathy of all four extremities.  In the accompanying medical opinion, the examiner determined that it is less likely as not that the Veteran's radiculopathy of the lower extremities was caused or aggravated by her service-connected lumbar spine disability.  In so finding, the examiner stated that he believed that there is no evidence in the medical literature, consensus in the medical community, or evidence in this specific case that supports a casual/aggravation relationship between the conditions.  He noted that there was a diagnosis of peripheral neuropathy in 1997, but there was no radiculopathy found at that time.  While the examiner determined that the medical evidence did not show that the Veteran's radiculopathy is related to the Veteran's service-connected lumbar spine disability, he did not provide a rationale to support his finding.  Moreover, it is unclear as to whether the Veteran has a diagnosis of radiculopathy of the lower extremities.  Although the examiner noted the Veteran was diagnosed with peripheral neuropathy in 1997, at which time radiculopathy was not found, it is unclear as to whether the claimed condition has been present at any time since the filing of the claim.  The Board observes that in the February 2016 Memorandum Decision, the Court found that the examiner who conducted the February 2014 VA central nervous system examiner failed to provide an adequate rationale for her conclusion that the Veteran's neurologic problems were manifestations of peripheral neuropathy, not radiculopathy.  

The examiner also determined that the Veteran's peripheral neuropathy of the bilateral lower extremities was not caused or aggravated by her service-connected disabilities.  In so finding, he noted that he Veteran's peripheral neuropathy of the upper extremities predated the diagnosis of diabetes by 9 years.  However, the examiner did not provide a rationale to support his finding regarding peripheral of the lower extremities, which he noted was diagnosed in the left lower extremity in 2007 and bilaterally in 2009.  

Additionally, the examiner opined that it is less likely as not that the Veteran's peripheral neuropathy is caused by her exposure to herbicides during active service.  In so finding, he stated that he believed that neither evidence in the medical literature, consensus in the medical community, or evidence in this specific case that support a causal/aggravation relationship between these conditions, to include acute or subacute.  However, the examiner failed to provide a rationale as to why the evidence in this case fails to support such a finding.  

In light of the forgoing, the examination reports are inadequate.  This has not escaped the attention of the Veteran's representative, who noted these inadequacies in August 2017 written arguments.  Under these circumstances, an additional VA examination must be provided on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.).

Additionally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issues being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her neurological disabilities of the lower extremities.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  

The physician must determine if the Veteran has a diagnosis of radiculopathy and/or peripheral neuropathy of the lower extremities.  If a diagnosis of radiculopathy is not found, the examiner must explain why the neurologic manifestations are not sufficient for a diagnosis of radiculopathy.  If peripheral neuropathy is diagnosed, the examiner should determine if it is acute, subacute, or early-onset.  Thereafter, the physician is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's radiculopathy of the lower extremities was incurred in service or is otherwise causally related to her active service or any incident therein?

(b) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the lower extremities was incurred in service or is otherwise causally related to her active service or any incident therein, to include herbicide exposure?

(c) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's radiculopathy or peripheral neuropathy of the lower extremities was caused by her service-connected diabetes mellitus or lumbar spine disability?

(d) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's radiculopathy or peripheral neuropathy of the lower extremities has been aggravated (chronically worsened) by her service-connected diabetes mellitus or lumbar spine disability?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering an opinion, the examiner must discuss the diagnosis of neurological disabilities identified in the post-service private and VA treatment records, to include any indication that the conditions may be related to the Veteran's service-connected disabilities.  

2.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and her representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




